Title: To Benjamin Franklin from Nogaret, 4 April 1781
From: Nogaret
To: Franklin, Benjamin


ExcellenceLe 4 avril [1781]
Le Silence que vous gardés me donne lieu de croire que vous n’avés point reçu les deux petits volumes et autres pieces que j’ai eu l’honneur de vous adresser. Je les ai confiés à un homme que je connais peu, et qui me promit de les remettre chez vous en passant par Passy. Sans doute il a emporté Le paquet. Faites moi la grace de m’en instruire: Je reparerais un tort dont je ne Suis pas coupable, en me presentant moi même à Passy chez votre Excellence.
Je Suis avec respect de Votre Excellence le très humble et très obeissant Serviteur
FELIX Nogaret à l’hotel girardin à Versailles
